DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 18, 19 and 21 are pending.

Election/Restrictions
The instant application claims priority as a divisional to application 16/009,904, filed 6/15/18. Claims 18, 19 and 21 correspond to the same inventive group as Invention III set forth in the restriction requirement mailed 2/21/19 in '904, which is drawn to a nucleic acid encoding an antibody that binds to a human cardiac tropnonin fragment, and a hybridoma comprising said nucleic acid, classified in CPC class C07H 21/04.
In reply to the restriction requirement mailed on 10/4/21, Applicants' elections of SEQ ID NO: 2 and 3 as the species of VH and VL, respectively, in the reply filed on 10/4/21 is acknowledged. No prior art has been identified that teaches or suggests the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.
Claims 18, 19 and 21 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
---The title of the invention is not descriptive, because it is directed to methods and compositions relating to anti-HcTNT-N69 antibodies, but the claims are directed to nucleic acids encoding such antibodies. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Nucleic Acids Encoding Anti-HcTNT-N69 Antibodies.
---A sequence search indicates that the nucleic acid sequences SEQ ID NO: 17 and 19, as found in the Sequence Listing filed on 4/29/20, are 100% identical. Inspection of the specification indicates that the two sequences are also identical as presented there. These sequences should be different because they encode different .
Appropriate correction is required.

Claim Objections
Claims 18, 19 and 21 are objected to because of the following informalities:
In claim 18, the acronyms "VH" and "VL" should be accompanied by the full terminology the first time each is recited in the claim, which is in line 1; e.g., "variable heavy (VH)" and "variable light (VL)". 
Claim 21 is objected to because the nucleic acid sequences of SEQ ID NO: 17 and 19 are 100% identical to each other, and thus are being claimed twice.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is indefinite because there is no conjunction (i.e., "or" or "and") between elements (1) through (9); thus, it is unclear if the claim is directed to a nucleic acid that encodes only one of (1) through (9), or one that encodes each of (1) through (9). If the former, clarity could be achieved by amending the claims, for example, to recite "or" at the end of the last line of element (8). 


Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a nucleic acid encoding a VH and/or VL region of an isolated antibody or antigen binding fragment thereof, the antibody or antibody binding fragment thereof characterized by specific binding to HcTnT-N69 (69-amino acid fragment of N-terminus of human cardiac troponin T), the nucleic acid encoding one of (1)-(8), 
does not reasonably provide enablement for 
a nucleic acid encoding a VH and/or VL region of an isolated antibody or antigen binding fragment thereof, the antibody or antibody binding fragment thereof characterized by specific binding to a variant of HcTnT-N69 (69-amino acid fragment of N-terminus of human cardiac troponin T), the nucleic acid encoding one of (1)-(8).
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

In addition to nucleic acids encoded the respective reference sequences, the claims further encompass two types of variants. The first type of variant encompassed by the claims is a nucleic acid encoding VH and/or VL sequences that are at least 90% identical to each recited reference sequences. Each reference sequence is between 106 to 112 amino acids in length, and therefore the genus of variants that are at least 90% identical to each encompasses changes in 10% of the protein, which for each sequence is 10 or 11 amino acids. For example, SEQ ID NO: 2 is 106 amino acids in length, and therefore variants that are 90% identical must share at least 96 amino acids with SEQ ID NO: 2. The second type of variant encompassed by the claims is one that has at least one conservative substitution of an acidic, basic, aliphatic or aromatic amino acid. These categories are narrowly defined in the specification at ¶ 83 (published application), with acidic amino acids being aspartate and glutamate; basic being histidine, lysine and arginine; aliphatic being isoleucine, leucine and valine; and aromatic being phenylalanine, tyrosine and tryptophan. Thus, these variants are directed to mutants in which select bases are changed to others with similar functional characteristics. 
The specification provides further guidance with regard to the ability to make and identify variants of the recited antibody sequences that retain the ability to bind to HcTnT-N69 in Figures 10 and 11. Figure 10 shows an alignment of the VH sequences SEQ ID NO: 2, 8 and 12 with other IgG1 sequences, and identifying conserved and non-conserved residues between each pair. Figure 11 provides an alignment between each of the VL reference sequences SEQ ID NO: 3, 6, 9, 13, 16, 18 and 20, identifying conserved and non-conserved residues. In view of the teachings of the specification, it 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. See Wells (1990) “Additivity of Mutational Effects in Proteins.” Biochemistry 29(37): 8509-8517 and Ngo et al (1995) “The Protein Folding Problem and Tertiary Structure Prediction, Chapter 14: Computational Complexity Protein Structure Prediction, and the Levinthal Paradox” pp. 492-495]. Here, Applicants have provided little or no guidance beyond the amino acid sequence of SEQ ID NO: 1 to enable one of ordinary skill in the art to determine, without undue experimentation, which variants of HcTnT-N69 would retain binding to the antibodies encoded by the nucleic acids of the invention.
Due to the large quantity of experimentation necessary to generate the large number of variants of the protein HcTNT-69 (SEQ ID NO: 1) and screen the same for activity in binding to the antibodies encoded by the nucleic acids of the invention in order to determine which of the encompassed variants bind to these variants, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, 
It is noted that this rejection could be overcome by amending line 4 of claim 18 to remove "or a variant thereof", because the claims would then be limited to those nucleic acids encoding antibodies that bind to HcTNT-N69.

Notes on Patentability
No prior art has been identified that teaches or renders obvious the variable heavy chain sequences of SEQ ID NO: 2, 8 or 12; or the variable light chain sequences of SEQ ID NO: 3, 6, 9, 13, 16, 18 or 20; or the corresponding nucleic acid encoding such sequences; i.e., SEQ ID NO: 4, 10 and 14 (VH) and SEQ ID NO: 5, 7, 11, 15, 17, 19 and 21 (VL). 
With respect to the scope of nucleic acids encoding antibodies having at least 90% identity to VH and/or VL sequence comprising SEQ ID NO: 2, 3, 6, 8, 9, 12, 13, 16, 18 or 20 that have at least, or that comprise at least one conservative substitution mutation with respect to SEQ ID NO: 2, 3, 6, 8, 9, 12, 13, 16, 18 or 20, it is noted that antibodies of this scope were allowed in the patent issuing from parent application 16/009,904. The scope of these variants, and the teachings of the specification that enable the skilled artisan to make and test these variants for the ability to bind to HcTNT-N69 is discussed above in the rejection under 35 U.S.C. 112(a).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646